Citation Nr: 1743180	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-39 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1984 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left ear hearing loss did not manifest during service or within one year of separation and is not otherwise related to service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in active service, nor is left ear sensorineural hearing loss presumed to have been so incurred. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2017 brief, the Veteran's representative challenged the adequacy of the April 2014 VA's examiner's opinion claiming that it was based on the finding that there was no hearing loss evidence at separation based only on whispered voice testing.  However, as discussed below, the February 1994 separation examination did include audiometric testing, which the April 2014 VA examiner considered.

Similarly, in his August 2014 notice of disagreement, the Veteran disagreed with the examiner's rationale because he believed that his opinions were not based on a factual or medical background, even though that same report was used to grant service connection for right ear hearing loss and tinnitus.   Nevertheless, as discussed below, the Board finds that the April 2014 VA examination and medical opinion obtained in this case are adequate. They are predicated on a reading of the Veteran's claims file and a physical examination.  The VA examiner considered the pertinent evidence of record, to include the statements of the Veteran, as well as medical literature, and he provided a rationale for the opinion provided.  Thus, there is adequate medical evidence to adjudicate the claim.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of left ear hearing loss.  In fact, a February 1994 separation examination found his ears and drums to be normal, and he denied having a medical history of hearing loss and ear trouble at that time.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
15
20

The Veteran also denied having a medical history of ear trouble and hearing loss at the time of a January 1997 affliation examination.

An August 1997 audiogram also revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
15
5

The Board finds that neither left ear sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken during his military service were normal, and the Veteran denied having any history of ear trouble and hearing loss.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.   Therefore, while currently-diagnosed left ear sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303 (b) is not warranted, and left ear sensorineural hearing loss may not be presumed to have been incurred in service. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

There is also no evidence showing that the Veteran had left ear sensorineural hearing loss manifest to a compensable degree within one year of his military separation.  The Veteran has not stated otherwise.  Rather, he has argued that his left ear hearing loss developed as a result of noise exposure in service.  

Based on the foregoing, the Board concludes that the Veteran's left ear hearing loss did not manifest in service or within one year thereafter.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has asserted that he was exposed to noise exposure in service which caused his left ear hearing loss.  The Veteran is considered competent to relate a history of noise exposure during service.  In addition, the post-service medical records show that the Veteran has current left ear hearing loss by VA standards. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current left ear hearing loss is related to his military service.

The April 2014 VA examiner found that the Veteran had left ear sensorineural hearing loss and acknowledged his reported military exposure.  He also noted that the Veteran denied having any recreational or occupational noise exposure outside of his military service.  The examiner provided positive nexus opinions for the Veteran's right ear hearing loss (had a high frequency "noise-notch" pattern with significant threshold shift at separation) and tinnitus, but distinguished his left ear hearing loss.  He opined that it was less likely as not that the left ear hearing loss was caused by or a result of the Veteran's in-service noise exposure.  In so doing, the examiner observed that the Veteran's left ear hearing was within normal limits at the time of his separation from service with no significant threshold shift.  He also cited to a study by the Institute of Medicine stating that there was an insufficient scientific basis to conclude that permanently hearing loss directly attributable to noise exposure will develop long after such noise exposure.

There is no medical opinion otherwise relating the Veteran's current left ear hearing loss to his military service

The Board does note that the Veteran himself has stated that his current left ear hearing loss is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of delayed-onset left ear hearing loss, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the April 2014 VA examiner's opinion to be more probative, as it is based on a review of the record and the examiner's medical expertise.  The examiner provided a rationale with a discussion of the Veteran's medical history and medical literature.

Based on the foregoing, the evidence does not show that the Veteran's left ear hearing loss manifested in service or to a compensable degree within one year of his separation or that such a disorder is otherwise related thereto.  For these reasons, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for left ear hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


